DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 13 June 2022.
Claims 1-20 are currently pending.  In the Amendment filed 13 June 2022, claims 1, 2, 7, 8-10, 13-17, 19 and 20 are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2022 is in compliance with the provisions of 37 CFR 1.97.  

Drawings
The objections to the drawings are withdrawn as necessitated by amendment to the Specification.

Claim Objections
The objections to claims 3, 6, 10, 13, 17 and 19 are withdrawn as necessitated by amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0042252 to Sawhney et al (hereafter Sawhney) in view of US PGPub 2020/0372294 to Koval et al (hereafter Koval).

Referring to claim 1, Sawhney discloses a method, by a processor, for implementing an approximation nearest neighbour (ANN) search in a computing environment, comprising: 
retrieving an approximation nearest neighbour (ANN) of a plurality of feature vectors in hyper-planes with dynamically variable subspaces by searching an inverted index (see [0040] and [0074] – The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. The index trees enable efficient finding of approximate nearest neighbors to a query feature. Inverted indices stored in the index trees provide the mapping from features to images in the collection.).
Sawhney fails to explicitly teach the further limitation wherein the plurality of feature vectors, comprising real-valued vectors are transformed into query pseudo-terms in the inverted index.  Koval teaches using a nearest neighbor search of an index (see [0053]), including the further limitation wherein the plurality of feature vectors, comprising real-valued vectors are transformed into query pseudo-terms in the inverted index (see [0032]; [0035]; [0044]-[0047]; and [0050] – As a part of generating an index entry, the system may cluster over a range of vectors by grouping vectors by their similarity. A cluster center may be a coordinate-wise mean of vectors of the corresponding cluster. Thus, the index may be thought of as a corpus of documents, where the documents represent the frames and the cluster centers are represented by words in those documents. Each document or frame may contain a certain number of words or local features, and each local feature in the document may be marked with an appropriate cluster number it belongs to.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to search the index of Koval using the process of Sawhney.  One would have been motivated to do so since organizing the vectors in this manner may speed up the search and thus increase the efficiency of the system (Koval: see [0004]; [0005]; and [0045]).
Referring to claim 2, the combination of Sawhney and Koval (hereafter Sawhney/Koval) discloses the method of claim 1, further including indexing a collection of the plurality of feature vectors using the hyper-planes, the inverted index, or a combination thereof (Sawhney: see [0029]; [0032]; [0039]; [0040]; [0043] – The visual features detected by the feature computation module including semantic entities are indexed with a variety of visual feature indicies.  The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. Koval: see [0044]).
Referring to claim 3, Sawhney/Koval discloses the method of claim 1, further including reading an output of the inverted index in a permutation order of dimensions of the dynamically variable subspaces (Sawhney: see [0024]).
Referring to claim 4, Sawhney/Koval discloses the method of claim 3, further including determining one or more union sets of one or more union points in the dynamically variable subspaces, wherein the dynamically variable subspaces are increasing (Sawhney: see [0024]).
Referring to claim 5, Sawhney/Koval discloses the method of claim 4, further including restricting a true similarity computation on the union set (Sawhney: see [0024] – search for visual features that match (e.g., within a specified degree of confidence)).
 Referring to claim 6, Sawhney/Koval discloses the method of claim 1, further including: using the inverted index to index the plurality of feature vectors in the dynamically variable subspaces (Sawhney: see [0039] and [0040]; Koval: see [0045]); and determining exact distance of the plurality of feature vectors that are stored in a secondary storage (see Sawhney: [0016]; [0040]; and [0056]-[0059]; Koval: see [0045]).
Referring to claim 7, Sawhney/Koval discloses the method of claim 1, further including: 
performing the transforming each of the plurality of feature vectors into a document having one or more pseudo-query terms, wherein the one or more pseudo-query terms correspond to a projection of one or more data points in the dynamically variable subspaces (Sawhney: see [0039]; [0043]; [0052] – Each feature descriptor can be represented as a point in Euclidean P-dimensional space.; Koval: see [0044]-[0047]); 
determining one or more dynamically increasing variable subspaces and performing a selected logical operation on the one or more pseudo-query terms (Sawhney: see [0024]; Koval: see [0052] and [0053]); 
determining one or more union sets of one or more union of the one or more data points in the dynamically variable subspaces (Sawhney: see [0024]; Koval: see [0052] and [0053]); and 
ranking or re-ranking a list of the union sets upon determining an exact similarity value of the one or more pseudo-query terms (Sawhney: see [0026] and [0048]; Koval: see [0054] and [0055]).
Referring to claim 8, Sawhney discloses a system for implementing an approximation nearest neighbour (ANN) search in a computing environment, comprising: one or more computers [multi-dimensional visual content realization computing system; user computing device; and server computing device] (see Fig 1 and Fig 7) with executable instructions [modules] that when executed cause the system to: 
retrieve an approximation nearest neighbour (ANN) of a plurality of feature vectors in hyper-planes with dynamically variable subspaces by searching an inverted index (see [0040] and [0074] – The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. The index trees enable efficient finding of approximate nearest neighbors to a query feature. Inverted indices stored in the index trees provide the mapping from features to images in the collection.).
Sawhney fails to explicitly teach the further limitation wherein the plurality of feature vectors, comprising real-valued vectors are transformed into query pseudo-terms in the inverted index.  Koval teaches using a nearest neighbor search of an index (see [0053]), including the further limitation wherein the plurality of feature vectors, comprising real-valued vectors are transformed into query pseudo-terms in the inverted index (see [0032]; [0035]; [0044]-[0047]; and [0050] – As a part of generating an index entry, the system may cluster over a range of vectors by grouping vectors by their similarity. A cluster center may be a coordinate-wise mean of vectors of the corresponding cluster. Thus, the index may be thought of as a corpus of documents, where the documents represent the frames and the cluster centers are represented by words in those documents. Each document or frame may contain a certain number of words or local features, and each local feature in the document may be marked with an appropriate cluster number it belongs to.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to search the index of Koval using the process of Sawhney.  One would have been motivated to do so since organizing the vectors in this manner may speed up the search and thus increase the efficiency of the system (Koval: see [0004]; [0005]; and [0045]).
Referring to claim 9, Sawhney/Koval discloses the system of claim 8, wherein the executable instructions index a collection of the plurality of feature vectors using the hyper-planes, the inverted index, or a combination thereof (Sawhney: see [0029]; [0032]; [0039]; [0040]; [0043] – The visual features detected by the feature computation module including semantic entities are indexed with a variety of visual feature indicies.  The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. Koval: see [0045]).
Referring to claim 10, Sawhney/Koval discloses the system of claim 8, wherein the executable instructions read an output of the inverted index in a permutation order of dimensions of the dynamically variable subspaces (Sawhney: see [0024]).
Referring to claim 11, Sawhney/Koval discloses the system of claim 10, wherein the executable instructions determine one or more union sets of one or more union points in the dynamically variable subspaces, wherein the dynamically variable subspaces are increasing (Sawhney: see [0024]).
Referring to claim 12, Sawhney/Koval discloses the system of claim 11, wherein the executable instructions restrict a true similarity computation on the union set (Sawhney: see [0024] – search for visual features that match (e.g., within a specified degree of confidence)).
Referring to claim 13, Sawhney/Koval discloses the system of claim 8, wherein the executable instructions: use the inverted index to index the plurality of feature vectors in the dynamically variable subspaces (Sawhney: see [0039] and [0040]; Koval: see [0045]); and determine exact distance of the plurality of feature vectors that are stored in a secondary storage (Sawhney: see [0016]; [0040]; [0056]-[0059]; Koval: see [0045]).
Referring to claim 14, Sawhney/Koval discloses the system of claim 8, wherein the executable instructions: 
performing the transforming of each of the plurality of feature vectors into a document having one or more pseudo-query terms, wherein the one or more pseudo-query terms correspond to a projection of one or more data points in the dynamically variable subspaces (Sawhney: see [0039]; [0043]; [0052] – Each feature descriptor can be represented as a point in Euclidean P-dimensional space. Koval: see [0044]-[0047]); 
determine one or more dynamically increasing variable subspaces and performing a selected logical operation on the one or more pseudo-query terms (Sawhney: see [0024]; Koval: see [0052] and [0053]); 
determine one or more union sets of one or more union of the one or more data points in the dynamically variable subspaces (Sawhney: see [0024]; Koval: see [0052] and [0053]); and 
rank or re-rank a list of the union sets upon determining an exact similarity value of the one or more pseudo-query terms (Sawhney: see [0026] and [0048]; Koval: see [0054] and [0055]).
Referring to claim 15, Sawhney discloses a computer program product for implementing an approximation nearest neighbour (ANN) search in a computing environment using one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (see [0117]), the computer-readable program code portions comprising: 
an executable portion that retrieves an approximation nearest neighbour (ANN) of a plurality of feature vectors in hyper-planes with dynamically variable subspaces by searching an inverted index (see [0040] and [0074] – The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. The index trees enable efficient finding of approximate nearest neighbors to a query feature. Inverted indices stored in the index trees provide the mapping from features to images in the collection.).
Sawhney fails to explicitly teach the further limitation wherein the plurality of feature vectors, comprising real-valued vectors are transformed into query pseudo-terms in the inverted index.  Koval teaches using a nearest neighbor search of an index (see [0053]), including the further limitation wherein the plurality of feature vectors, comprising real-valued vectors are transformed into query pseudo-terms in the inverted index (see [0032]; [0035]; [0044]-[0047]; and [0050] – As a part of generating an index entry, the system may cluster over a range of vectors by grouping vectors by their similarity. A cluster center may be a coordinate-wise mean of vectors of the corresponding cluster. Thus, the index may be thought of as a corpus of documents, where the documents represent the frames and the cluster centers are represented by words in those documents. Each document or frame may contain a certain number of words or local features, and each local feature in the document may be marked with an appropriate cluster number it belongs to.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to search the index of Koval using the process of Sawhney.  One would have been motivated to do so since organizing the vectors in this manner may speed up the search and thus increase the efficiency of the system (Koval: see [0004]; [0005]; and [0045]).
Referring to claim 16, Sawhney/Koval discloses the computer program product of claim 15, further including an executable portion that indexes a collection of the plurality of feature vectors using the hyper-planes, the inverted index, or a combination thereof (Sawhney: see [0029]; [0032]; [0039]; [0040]; [0043] – The visual features detected by the feature computation module including semantic entities are indexed with a variety of visual feature indicies.  The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. Koval: see [0044]).
Referring to claim 17, Sawhney/Koval discloses the computer program product of claim 15, further including an executable portion that reads an output of the inverted index in a permutation order of dimensions of the dynamically variable subspaces (Sawhney: see [0024]).
Referring to claim 18, Sawhney/Koval discloses the computer program product of claim 17, further including an executable portion that: determines one or more union sets of one or more union points in the dynamically variable subspaces, wherein the dynamically variable subspaces are increasing (Sawhney: see [0024]); and restricts a true similarity computation on the union set (Sawhney: see [0024] – search for visual features that match (e.g., within a specified degree of confidence)).
Referring to claim 19, Sawhney/Koval discloses the computer program product of claim 15, further including an executable portion that: uses the inverted index to index the plurality of feature vectors in the dynamically variable subspaces (Sawhney: see [0039] and [0040]; Koval: see [0045]); and determines exact distance of the plurality of feature vectors that are stored in a secondary storage (Sawhney: see [0016]; [0040]; [0056]-[0059]; Koval: see [0045]).
Referring to claim 20, Sawhney/Koval discloses the computer program product of claim 15, further including an executable portion that: 
performing the transforming of each of the plurality of feature vectors into a document having one or more pseudo-query terms, wherein the one or more pseudo-query terms correspond to a projection of one or more data points in the dynamically variable subspaces (Sawhney: see [0039]; [0043]; [0052] – Each feature descriptor can be represented as a point in Euclidean P-dimensional space.; Koval: see [0044]-[0047]); 
determines one or more dynamically increasing variable subspaces and performing a selected logical operation on the one or more pseudo-query terms (Sawhney: see [0024]; Koval: see [0052] and [0053]); 
determines one or more union sets of one or more union of the one or more data points in the dynamically variable subspaces (Sawhney: see [0024]; Koval: [0052] and [0053]); and 
ranks or re-ranks a list of the union sets upon determining an exact similarity value of the one or more pseudo-query terms (Sawhney: see [0026] and [0048]; and Koval: see [0053] and [0054]).

Response to Arguments
With regards to the Applicant’s arguments concerning the prior art rejections.  The examiner has added a new reference to teach the newly added limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167